
	
		IIA
		Calendar No. 294
		112th CONGRESS
		2d Session
		H. J. RES. 98
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 23, 2012
			Received, read twice and placed on the calendar, pursuant
			 to Public Law 112–25, section 301(a)(2)
		
		JOINT RESOLUTION
		Relating to the disapproval of the
		  President’s exercise of authority to increase the debt limit, as submitted
		  under section
		  3101A of title 31, United States Code, on January 12,
		  2012.
	
	
		That Congress disapproves of the
			 President’s exercise of authority to increase the debt limit, as exercised
			 pursuant to the certification under
			 section
			 3101A(a) of title 31, United States Code.
		
	
		
			Passed the House of
			 Representatives January 18, 2012.
			Karen L. Haas,
			Clerk
		
	
	
		January 23, 2012
		Received, read twice and placed on the calendar, pursuant to
		  Public Law 112–25, section 301(a)(2)
	
